224 F.3d 686 (7th Cir. 2000)
James O'Kane, Plaintiff-Appellant,v.Kenneth S. Apfel, Commissioner  of Social Security, Defendant-Appellee.
No. 99-2572
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 27, 2000Decided August 23, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CV 6589--Blanche M. Manning, Judge.
Before Flaum, Chief Judge, and Posner and Williams,  Circuit Judges.
Williams, Circuit Judge.


1
In 1993, James O'Kane  applied for disability benefits. The Social  Security Administration denied his application.  After unsuccessfully appealing his claims  administratively, O'Kane filed suit against  Kenneth S. Apfel, the Commissioner of Social  Security ("Commissioner"), asking the district  court to reverse the decision of the  Administrative Law Judge who denied O'Kane's  benefits claims. Both parties moved for summary  judgment. The district court denied O'Kane's  motion for summary judgment and granted the  Commissioner's cross-motion for summary judgment.  O'Kane now appeals, and we affirm.


2
* On February 17, 1993, O'Kane applied for  disability benefits under the Social Security Act  ("Act"), 42 U.S.C. sec.sec. 416(i), 423, 1382, on  the basis of his alcoholism. On May 6, 1993, the  Social Security Agency ("Agency") denied O'Kane's  application for benefits. For the next four  years, O'Kane continued to pursue his claims  through administrative channels. At each step,  his claims were denied.


3
Meanwhile, Congress amended the Social Security  Act in 1996 to prohibit the payment of social  security disability benefits based on an  applicant's alcoholism or drug addiction. See  Contract with America Advancement Act of 1996,  Pub. L. 104-121, 110 Stat. 847. The Act now  provides that "[a]n individual shall not be  considered to be disabled for purposes of this  subchapter if alcoholism or drug addiction would  (but for this subchapter) be a contributing  factor material to the Commissioner's determination that the individual is disabled."  42 U.S.C. sec. 423(d)(2)(C).


4
On September 18, 1997, after exhausting his  administrative remedies, O'Kane timely filed a  complaint in the United States District Court for  the Northern District of Illinois. The parties  filed cross motions for summary judgment. O'Kane  moved for summary judgment on the ground that the  decision to deny him benefits was not supported  by substantial evidence. The Commissioner, in his  motion for summary judgment, argued solely that  the 1996 amendments to the Act ("Amendments")  barred O'Kane's 1993 benefits application.


5
The district court ruled in the Commissioner's  favor. The court found that the Amendments apply  to claims for benefits pending in the Agency as  of March 29, 1996 and bar O'Kane, as a matter of  law, from receiving disability benefits. The  district court's decision to grant the  Commissioner's motion for summary judgment  presents a pure question of law, which we review  de novo, accepting as true all of O'Kane's  evidence and drawing in his favor all reasonable  inferences. See Reed v. McBride, 178 F.3d 849,  852 (7th Cir. 1999).

II

6
The dispute in this case centers around the  Amendments' effective date provision. The  Amendments


7
apply to any individual who applies for, or whose  claim is finally adjudicated by the Commissioner  of Social Security with respect to, benefits  under [this subchapter] based on disability on or  after [March 29, 1996], and, in the case of any  individual who has applied for, and whose claim  has been finally adjudicated by the Commissioner  with respect to, such benefits before [March 29,  1996], such amendments shall apply only with  respect to such benefits for months beginning on  or after January 1, 1997.


8
42 U.S.C. sec. 405 (note) (emphasis added).  O'Kane argues that "on or after March 29, 1996"  applies to the date of an applicant's disability.  Under this "disability interpretation," O'Kane  would be entitled to benefits based on his  alcoholism from the time he applied for them,1  February 17, 1993, until March 29, 1996. The  Commissioner argues, on the other hand, that "on  or after March 29, 1996" modifies the clause "who  applies for" and the clause "whose claim is  finally adjudicated by the Commissioner." Under  this "adjudication interpretation," O'Kane would  not be entitled to any benefits because his  claims were not finally adjudicated prior to  March 29, 1996.


9
The Third and Eighth Circuits have adopted the  adjudication interpretation. See Adams v. Apfel,  149 F.3d 844, 846 (8th Cir. 1998); Torres v.  Chater, 125 F.3d 166, 171 (3d Cir. 1997).2  Before today, we had not decided whether to adopt  either the adjudication or the disability  interpretation. See Maggard v. Apfel, 167 F.3d  376, 379 (7th Cir. 1999) (electing not to decide  between the disability and adjudication  interpretations). Today, we adopt the  adjudication interpretation.

A.  Plain Language of Statute

10
The plain language of the Amendments supports  the adjudication interpretation. When  interpreting congressional statutes, we first  look at the plain language of the statute because  that is the best way to determine congressional  intent. See Reves v. Ernst & Young, 507 U.S. 170,  177 (1993); United States v. Hayward, 6 F.3d  1241, 1245 (7th Cir. 1993) (holding that "when  the language of a statute is clear and  unambiguous, no need exists for the court to  examine the legislative history, and the court  must give effect to the plain meaning of the  statute").


11
The disability interpretation muddles the second  half of the effective date provision.3 We agree  with the Third Circuit that concluded:


12
when the disability interpretation is applied to  the second category, the fallacy of [the  disability interpretation] becomes apparent. The  point is illustrated by repeating below the  language that applies to the second category and  inserting the modifying language from the first  category in brackets. It reads


13
"[A]nd in the  case of any individual . . . whose claim has been  finally adjudicated by the Commissioner with  respect to, such benefits [based on disability]  before [March 29, 1996], such amendments shall  apply only with respect to such benefits [based  on disability before March 29, 1996] for months  beginning on or after January 1, 1997."


14
Torres, 125 F.3d at 171.


15
O'Kane argues that there is no reason to insert  "based on disability" into the second half of  this effective date provision. He claims that the  second category simply carves out a limited  exception to the first category where eligibility  is pegged to the date of disability. He contends  that the exception creates a limited grace period  for those individuals whose claims were finally  adjudicated prior to March 29, 1996--they are  eligible to receive benefits until January 1,  1997. Finally, O'Kane asserts that the date of  disability is not relevant to this exception.


16
We are not convinced by O'Kane's argument. Both  clauses of the effective date provision are  parallel in structure. Apart from Congress' use  of "such" in the second clause to avoid  repetition, both clauses have precisely the same  grammatical and textual structure. Consequently,  if O'Kane is going to argue that the effective  date modifies disability in the first clause,  then the date must also modify disability in the  second clause. The result makes little, if any,  sense. For example, it is impossible to determine  whether benefits are due for alcoholism  disabilities between March 29, 1996 and January  1, 1997. Consequently, we find that the  adjudication interpretation is the clearer  approach. Accord Adams, 149 F.3d at 846; Torres,  125 F.3d at 171.


17
The disability interpretation would make the  "finally adjudicated" language superfluous.  Courts should interpret statutes so as to "give  effect, if possible, to every clause and word."  In re Lifschultz Fast Freight Corp., 63 F.3d 621,  628 (7th Cir. 1995). If the date of disability  governs, then the date of final adjudication is  irrelevant. O'Kane argues that the term "finally  adjudicated" makes clear that the Amendments do  not simply apply to those who apply for  post-March 1996 benefits but also to those who  have already been declared eligible to receive  post-March 1996 benefits. O'Kane's  interpretation, however, would create more  superfluous language. If the disability  interpretation is correct, Congress could have  simply stated that the Amendments apply to  individuals who are claiming disability benefits  under this subchapter for claims after March 29,  1996. See Torres, 125 F.3d at 170-71 (finding  that "if an individual files a claim based upon  a post-enactment disability, then the date of  final adjudication would be irrelevant because  the claim would have been void ab initio").


18
O'Kane counters that the adjudication  interpretation renders superfluous at least two  phrases of the effective date provision. First,  the adjudication interpretation renders  superfluous the phrase "who applies for." Under  the adjudication interpretation, the availability  of benefits depends upon the date a claim is  adjudicated. Consequently, O'Kane argues that the  date on which one applies is irrelevant. While  O'Kane may be technically correct, the phrase  "who applies for" is useful for differentiating  the statute's two clauses. For claimants who have  filed but not had their claims finally  adjudicated, the Amendments are effective on  March 29, 1996. The Amendments are not effective  until January 1, 1997, however, for a filed claim  that has been finally adjudicated.


19
Second, O'Kane claims that the adjudication  interpretation renders the phrase "based on  disability" superfluous. The adjudication  interpretation precludes benefits to any  individual "whose claim is finally adjudicated by  the Commissioner . . . on or after March 29,  1996." This interpretation reads the same with or  without the phrase "based on disability." This  phrase is useful, however, because the relevant  subchapter of the Act includes not only  disability benefits but also other types of  Social Security benefits--e.g., benefits for old  age, survivors, and the blind.


20
Finally, O'Kane argues that the last antecedent  rule of statutory construction supports the  disability interpretation. This rule states "that  where one phrase of a statute modifies another,  the modifying phrase applies only to the phrase  immediately preceding it." Northwest Forest  Resource Council v. Glickman, 82 F.3d 825, 832  (9th Cir. 1996); accord Elliot Coal Mining Co. v.  United States Dep't of Labor, 17 F.3d 616, 629  (3d Cir. 1994); see also Norman J. Singer,  Sutherland on Statutory Construction sec. 47.33  (4th ed. 1985) (stating that "qualifying words  and phrases, where no contrary intention appears,  refer solely to the last antecedent"). Under this  rule, "on or after March 29, 1996" modifies  disability because "based on disability"  immediately precedes "on or after March 29,  1996." While O'Kane correctly applies the last  antecedent rule, the result is nonsensical. If  the effective date modifies disability, the  sentence is missing a verb--e.g., disability  "occurred" after March 29, 1996. The  Commissioner's approach is simpler--we need only  read a comma into the statute, instead of  guessing which verb Congress intended. For all of  the above reasons, we find that the adjudication  interpretation accords more coherence to the  effective date provision than the disability  interpretation.

B.  Legislative History

21
Although both sides argue that legislative  history supports their interpretation of the  effective date provision, the history is not  conclusive. Although we find that the statute's  language supports the adjudication  interpretation, we will address both parties'  arguments.


22
The only report that describes the purpose of  the effective date provision states


23
Effective Date. Generally, changes apply to  benefits for months beginning on or after the  date of enactment. However, an individual  entitled to benefits before the month of  enactment would continue to be eligible for  benefits until January 1, 1997.


24
H.R. Rep. No. 104-379, para. 7 (1995) (available  at 1995 WL 717402). Both sides argue that this  report supports their interpretation. However,  the phrase "changes apply to benefits" does not  conclusively answer whether it is "benefits  finally adjudicated after March 29, 1996" or  "benefits for disabilities after March 29, 1996."


25
The Commissioner also argues that subsequent  amendments enacted by Congress support the  adjudication interpretation and explicitly reject  the disability interpretation. These amendments  state that


26
an individual's claim . . ., which has been  denied in whole before the date of the enactment  of this Act, may not be considered to be finally  adjudicated before such date if, on or after such  date--


27
(i)  there is pending a request for either  administrative or judicial review with respect to  such claim, or


28
(ii) there is pending, with respect to such  claim, a readjudication by the Commissioner of  Social Security pursuant to relief in a class  action or implementation by the Commissioner of  a court remand order.


29
Ticket to Work and Work Incentives Improvement  Act of 1999, Pub. L. No. 106-70 sec. 401, 113  Stat. 1860, 1906 (codified as amended at 42  U.S.C. sec. 405 (note) (1999) [hereinafter  Technical Amendments]).4


30
Contrary to the Commissioner's argument, this  language simply clarifies when a claim is  "finally adjudicated." The phrase "finally  adjudicated" is important under both the  adjudication interpretation and the disability  interpretation. It identifies those individuals  who are eligible for a grace period--until  January 1, 1997--regardless of the date of their  disabilities.


31
The Commissioner also argues that the Technical  Amendments were enacted to counter Teitelbaum v.  Chater, 949 F. Supp. 1206 (E.D. Pa. 1996), which  had adopted the disability interpretation. It is  just as likely, however, that the Technical  Amendments were promulgated to address several  court rulings that held that a claim was "finally  adjudicated" when a claimant had exhausted  administrative remedies. See, e.g., Newton v.  Chater, 92 F.3d 688, 695 n.3 (8th Cir. 1996);  Santos v. Chater, 942 F. Supp. 57, 63-64 (D.  Mass. 1996). Consequently, the Technical  Amendments arguably abrogated these rulings, and  not Teitelbaum, by explicitly defining "finally  adjudicated" to exclude claims for which there is  a pending request for judicial review.

C.  Retroactive Effect

32
O'Kane also contends that the adjudication  interpretation creates an impermissibly  retroactive effect. Absent clear congressional  intent, courts should presume that legislation  does not apply retroactively. See Landgraf v. USI  Film Prods., 511 U.S. 244, 265, 272-73, 285-86  (1994). When Congress clearly intends to preclude  benefits for applications pending at the time of  a statute's enactment, we must follow Congress'  wishes. See id. at 280. Moreover, O'Kane is an  applicant; he has received no benefits and none  has been awarded. While he is entitled to  procedural due process, "[t]he procedural  component of the Due Process Clause does not  'impose a constitutional limitation on the power  of Congress to make substantive changes in the  law of entitlement to public benefits.'" Atkins  v. Parker, 472 U.S. 115, 129 (1984) (quoting  Richardson v. Belcher, 404 U.S. 78, 81 (1971)).  Consequently, O'Kane has not acquired a  substantive property right in his potential  benefits based upon pre-Amendment law.


33
Under the adjudication interpretation, the  Amendments would have a retroactive effect. Such  an interpretation changes the legal treatment of  a disability that arose prior to the date of  enactment. Thus, the adjudication interpretation  disentitles O'Kane to benefits that had accrued  prior to March 29, 1996. Although O'Kane  correctly states that the disability  interpretation avoids this retroactive result, we  find that Congress clearly intended to deny  benefits to claims pending on or after March 29,  1996 and that the adjudication interpretation is  clearly permissible. See Landgraf, 511 U.S. at  280.

D.  Fairness and Justice

34
Finally, O'Kane argues that the disability  interpretation avoids unfairness and injustice.  When construing statutes, courts should avoid  "absurd and unjust consequences." Grebe v.  Wheeler Catering Co. (In re Andrews), 172 F.2d  996, 999 (7th Cir. 1949). "[S]tatutes should be  construed in the most beneficial way the language  will permit to prevent absurdity, hardship, or  injustice." Id. O'Kane claims that the  adjudication interpretation denies him alcoholism  benefits because of a prejudicial delay caused by  an error on the part of the administrative court.  While this may be true, Congress deliberately  precluded benefits to pending claims. "[D]rawing  lines is the business of Congress and inevitably  individuals on the wrong side of the division do  not fare well. The result is unfortunate for  those adversely affected, but arbitrariness is  often unavoidable." Torres, 125 F.3d at 171.

III

35
For the foregoing reasons, the opinion of the  district court is Affirmed.



Notes:


1
 See 20 C.F.R. sec. 416.335 (SSI benefits are  payable as of the application date).


2
 The Ninth Circuit will probably adopt the  adjudication interpretation as well. See Hiblar  v. Apfel, 205 F.3d 1351 (9th Cir. 1999) (table)  (text available at 1999 WL 1253218).


3
 The second half of the effective date provision  states that "in the case of any individual who  has applied for, and whose claim has been finally  adjudicated by the Commissioner with respect to,  such benefits before [March 29, 1996], such  amendments shall apply only with respect to such  benefits for months beginning on or after January  1, 1997."


4
 The Technical Amendments noted that "The  amendments made by this section [amending this  note] shall take effect as if included in the  enactment of section 105 of the Contract with  America Advancement Act of 1996 (Public Law 104-  121; 110 Stat. 852 et seq.)."